Case 4:19-cr-00213 Document 1 Filed on 03/20/19 in TXSD Page 1 of 9

United State_s Cc;urrts
UNITED sTATEs I)IsTRICT CoURT S°“‘“°",‘=‘\"[‘§°B° ms
SOUTHERN DISTRICT OF TEXAS
HoUsToN DIvlsIoN MAR 2 0 mg
Davld J. Brad|ey, C|erk of Gourt

UNITED STATES OF AMERICA §

§
v. § CRIMINAL NUMBER:

§
SHAHID NADEEM and § .
sAAD NADEEM § 1 9 CR 2 1 3

INTRoDUCTION
Introduction
l. A trademark (mark) is a Word, name, symbol, or device or any combination of

such items, that is intended to distinguish one producer's goods from those of other producers
and to indicate the source of the goods.
2. A counterfeit mark is a spurious mark that is identical With, or indistinguishable
from, a mark registered on the principal register in the United States Patent and Trademark \
Oftice (USPTO) and in use, Whether or not the defendant knew such mark Was so registered
3. A good is counterfeit, if connected to a counterfeit mark though it does not
require actual confusion
4. The companies listed in this indictment registered trademarks on the principal
register of the USPTO for use on handbags, wallets, belts, Watches and other goods. These
companies marked their products, as listed below, With their registered trademarks to distinguish i
them from their competitors' products and to assure the public of their quality. At no time did_
__\\

any of the companies listed in this indictment authorize, ratify, or acquiesce to the use of their

trademarks by the defendants, nor did any other person have the power to do so.

Case 4:19-cr-00213 Document 1 Filed on 03/20/19 in TXSD Page 2 of 9

 

 

 

 

 

 

 

 

 

 

 

COMPANY TRADE|V|ARK DESCR|PT|ON
REG|STRAT|ON NO.
1,990,760 ”Louis Vuitton" word mark
4,192,541 “Lv" and Flower Marl<
Louis Vuitton Mai|etier 2,773,107 Louis Vuitton Fiower i\/iark
(Louis Vuitton) 2,181,753 Louis Vuitton Fiower |Vlark
2,177,828 Louis Vuitton Fiower Mark
1,519,828 “LV" Company initials |\/|ark
2,346,37 3 LOUIS VUITTON PARlS
2,520,757 i\/|ichae| Kors Word l\/|ark
Michae| Kors 3,438,412 ”I\/|K" Company initials |\/|ark
1,071,000 “Coach" Word Mark
1,070,999 Coach Lozenge
Coach, inc. 4,296,584 Coach styiized font
(Coach) 2,983,654 Coach with rectang|es
3,696,470 Op Art "CCCC"
3,441,671 Coach Horse and Carriage
3,338,048 Coach Story Patch
2,088,707 Coach hangtag
3,376,129 Gucci interlocking Opposing GG monogram
3,072,549 Gucci Opposing ”GG” (one upside down)
3,378,755 Gucci Opposing ”GG" (one upside down)
Gucci America, |nc. 1,122,780 Gucci green/red/green Stripe Pattern
(Gucci) 86,106,818 ”Gucci” Word i\/|ark
Chane| 1734822 Chane| CC
74242471 Chane| CC Seriai Number
1733051 Chanel
74242426 Chane| Seria| Number
Burberry 260843 BURBERRY trademark
1133122
3879249
4702550
1241222 BURBERRY CHECK Trademat‘k
2022789
3529814
EQUESTRIAN KNIGHT DEVICE trademark
863179
25121 19
Armani Exchange 2726789 Armani Mark
76403436 Armani Seria| number
Versace 2980455 Versace i\/|edusa Head logo
76536034
Sa|vatore Ferragamo 73796739 Ferragamo |\/|ark
1609161

 

 

Ferragamo Seria| number

 

2

 

Case 4:19-cr-00213 Document 1 Filed on 03/20/19 in TXSD Page 3 of 9

 

 

 

 

 

 

 

 

Ro|ex 0101819 Ro|ex
71078904
0657756 Crown device
72027385 iC 014ROIeXRO|ex

Prada 2504023 PRADA
76155482 |C 003
2135219 PRADA
75042102 |C 009, 014
1264243 PRADA
73223768 ' |C 018
2162795 PRADA
75185423 |C 018, 025

5. The allegations set forth in paragraphs one through four of this Indictment are re-alleged

and incorporated as though set forth in full in Counts l through 4.
COUNT I
CONSPIRACY TO TRAFFIC IN
COUNTERFEIT GOODS
18 USC 371
6. Beginning on or around June 2014 and continuing through the present, in the Southem
District of Texas, and elsewhere, defendants,
SHAHID NADEEM

and
SAAD NADEEM,

did conspire with each other and others, known and unknown to the Grand Jury, to intentionally l
traffic in goods, such as handbags, belts and watches to which a counterfeit mark was applied,
such as that of Louis Vuitton, Michael Kors, Coach, Gucci, Rolex and other brand named goods,
and did knowingly use in connection with such goods, counterfeit marks substantially
indistinguishable from those listed in paragraph four (4) of the indictment, the use of which was

likely to cause conihsion, to cause mistake, and to deceive. All in violation of Title 18 U.S.C.

section 2320(a)

Case 4:19-cr-00213 Document 1 Filed on 03/20/19 in TXSD Page 4 of 9

MANNER AND MEANS

7. SHAHID NADEEM, SAAD NADEEM, and others ordered counterfeit goods
from China, that is, goods with marks and identification symbols designed with the potential to
deceive or cause confusion.

8. SHAHID NADEEM and SAAD NADEEM ordered goods from China using false
business addresses and placed the counterfeit goods in storage facilities in the Southem District
of Texas and outside the Southem District and State of Texas.

9. SHAHID NADEEM and SAAD NADEEM sold goods, which bore counterfeit
marks that were substantially indistinguishable from genuine marks registered with the USPTO
by companies, such as those listed in paragraph (4).

10. SHAHID NADEEM and SAAD NADEEM collected money from the sale of
counterfeit goods and transferred the money to accounts outside the United States in order to
make additional purchases of counterfeit goods.

OVERT ACTS

a. On or about April l, 2014, counterfeit goods from China bound for addresses
associated with Saad Nadeem and Shahid Nadeem in the Southem District of Texas were seized.

b. 1 On or about August 7, 2014, defendant Saad Nadeem sent an email from
saad2207l997 providing a photo of an “MK” logo and requesting a company in China

manufacture counterfeit handbags.

c. On or about June 15, 2014, Saad Nadeem sent an e-mail from saad22071997 to a
company in China, which requested “tags or metal logos of MK.”

d. On or about May 14, 2015, Saad Nadeem sent an e-mail from saad2207l997 to a
leather company outside the United States, which stated “Do you have copy brands?”

e. On or about December 15, 2015, Saad Nadeem sent an e-mail from saad2207l997
to a company in China, which stated “could you guys ship copy items too?”

f. In or around November 2015, Shahid Nadeem recruited N.S. to sell counterfeit
goods for him.

Case 4:19-cr-00213 Document 1 Filed on 03/20/19 in TXSD Page 5 of 9

g. On or about June 2016 to June 2017, Saad Nadeem rented over (10) storage units
in the Southem District of Texas.

h. On or about July 18, 2016, Saad Nadeem rented a storage unit in Missouri City,
which received over 100 shipments from China.

i. On or about June 6, 2016, a conspirator using e-mail address maryam2908199
sent a request to a wholesale company, which stated “Hello l am interested in buying some
branded fake bags. l live in USA and 1 have a wholesale business. lt would be great if you can
tell me the brands you have and the different variety in it.”

j. On or about December 22, 2016, Shahid>Nadeem transferred 310,000 to a
company in China.

k. On or about December 30, 2016, a company in China confirmed an order of
goods from Shahid Nadeem.

l. On or about January 4, 2017, counterfeit goods bound for addresses in the
Southem District of Texas associated with Saad Nadeem and Shahid Nadeem were seized.

m. On or about March 30, 2017, Shahid Nadeem and Saad Nadeem imported
counterfeit Rolex watches into the United States from China.

n. On or around March 2017 to June 2017, Saad Nadeem rented storage units in
Dallas, Austin, Louisiana, and Mississippi.

o.v In or around April 2017 to June 2017, Shahid Nadeem and others rented five (5)
Penske moving trucks using e-mail address maryam2908199 in the Southem District of Texas.

p. On or about May 23, 2017, Saad Nadeem transported handbags from a storage
facility to 5800 Corporate Drive, Southem District of Texas, where Shahid Nadeem was located.

q. On or about December 5 , 2017, A.F purchased over sixty (60) counterfeit
handbags from Saad Nadeem and Shahid Nadeem at 5800 Corporate Drive, Southem District of
Texas.

r. From in or around January 2014 to present, Saad Nadeem and Shahid Nadeem
received over 3000 shipments from China.

s. F rom in or around January 2014 to present, Saad Nadeem and Shahid Nadeem
had over 130 shipments of counterfeit goods seized with a value of over $14,000,000.

In violation of Title 18, United States Code, Section 371.

Case 4:19-cr-00213 Document 1 Filed on 03/20/19 in TXSD Page 6 of 9

COUNT II
Aiding Trafficking in Counterfeit Goods
18 U.S.C. § 2320(a)(1)
On or about March 30, 2017, in the Southem District of Texas, and elsewhere, the

defendants,

SHAHID NADEEM

and
SAAD NADEEM,

did intentionally aid and abet the trafficking of goods, that is, RoleX watches, and in connection
with such goods, knowingly used counterfeit Rolex marks identical to, and substantially
indistinguishable from, genuine marks in use and registered for those goods on the principal
register in the United States Patent land Trademark Office, and the use of such counterfeit marks

was likely to cause confusion, to cause mistake, and to_ deceive, in violation of Title 18, United

States Code, Sections 2320(a)(1) and 2.

Case 4:19-cr-00213 Document 1 Filed on 03/20/19 in TXSD Page 7 of 9

COUNT III
Aiding Trafficking in Counterfeit Goods
18 U.S.C. § 2320(a)(1)
On or about December 5 , 2017, in the Southem District of Texas, and elsewhere, the
defendants,
SHAHID NADEEM

and

SAAD NADEEM,

did intentionally aid and abet the trafficking in goods, that is, handbags and wallets, and in
connection with such goods knowingly used counterfeit Louis Vuitton, Versace, Michael Kors,
Armani and other marks identical to, and\substantially indistinguishable from, genuine marks in
use and registered for those goods on the principal register in the United States Patent and

` Trademark Office, and the use of such counterfeit marks was likely to cause confusion, to cause

mistake, and to deceive, in violation of Title 18, United States Code, Sections 2320(a)(1) and 2.

Case 4:19-cr-00213 Document 1 Filed on 03/20/19 in TXSD Page 8 of 9

COUNT IV
Aiding Traff`lcking in Counterfeit Goods
18 U.S.C. § 2320(a)(2)
On or about January 4, 2017, in the Southem District of Texas, and elsewhere, the
defendants,
SHAHID NADEEM

and

SAAD NADEEM,

did intentionally aid and abet the trafficking in goods, that is, handbags, and in connection with
such goods knowingly used counterfeit Louis Vuitton, Chanel, Burberry, and Gucci marks
identical to, and substantially indistinguishable from, genuine marks in use and registered for
those goods on the principal register in the United States Patent and Trademark Office, and the
use of such counterfeit marks was likely to cause confusion, to cause mistake, and to deceive, in

violation of Title 18, United States Code, Sections 2320(a)(1) and 2.

Case 4:19-cr-00213 Document 1 Filed on 03/20/19 in TXSD Page 9 of 9

NOTICE OF FORFEITURE
18 U.S.C. § 2323

Pursuant to Title 18, United States Code, Section 2323(b)(1), the United States gives notice

to defendants,
SHAHID NADEEM
and
SAAD NADEEM,
that upon conviction for a violation of Title 18, United States Code, Sections 371 and 2320(a), as
alleged in Count Gne of this lndictment, the United States intends to seek forfeiture of the property
described in Count One of this lndictment and any and all articles, the making or trafficking of
which is prohibited under Section 2320; any property used, or intended to be used, in any manner
or part to commit or facilitate the commission of such offense; and all property constituting or
derived from proceeds obtained directly or indirectly as a result of such offense.
b MONEY JUDGMENT AND SUBSTITUTE ASSETS

The United States will seek the imposition of a money judgment against defendants Shahid
Nadeem and Saad Nadeem. ln the event that a condition listed in Title 21, United States Code,
Section 853(p) exists, the United States will seek to forfeit any other property of defendants,

Shahid Nadeem and Saad Nadeem, in substitution up to the total value of the property subject to

 

forfeiture.
A TRUE BILL 7
OR|G|NAL S\GNATURE ON F|LE
FOREPERSON
RYAN igArrRir;K \

 

United”StW \_” 4
By: /',-/7
JH\/l MCALISTER

jAssistant United States Attomey

